Name: 2010/618/EU: Commission Decision of 14Ã October 2010 concerning the amounts transferred from the national support programmes in the wine sector to the Single Payment Scheme as provided for in Council Regulation (EC) NoÃ 1234/2007 (notified under document C(2010) 7042)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  cooperation policy;  beverages and sugar;  production;  economic structure;  agricultural policy
 Date Published: 2010-10-15

 15.10.2010 EN Official Journal of the European Union L 271/18 COMMISSION DECISION of 14 October 2010 concerning the amounts transferred from the national support programmes in the wine sector to the Single Payment Scheme as provided for in Council Regulation (EC) No 1234/2007 (notified under document C(2010) 7042) (Only the English, French, Greek, Maltese and Spanish texts are authentic) (2010/618/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), in particular Article 103za thereof, Whereas: (1) Article 103n of Regulation (EC) No 1234/2007 provides that the allocation of the available Community funds as well as the budgetary limits for the national support programmes in the wine sector are set out in Annex Xb to that Regulation. (2) Pursuant to Article 103o of Regulation (EC) No 1234/2007, some Member States have foreseen the transfer of funds to the Single Payment Scheme or have provided for subsequent changes to their national support programmes. (3) Article 3 of Commission Regulation (EC) No 555/2008 (2) provides that the Member States should notify any subsequent transfer to the Single Payment Scheme before 1 December preceding the calendar year in which it will be applicable. (4) For the sake of clarity and in accordance with Article 103za of Regulation (EC) No 1234/2007, the Commission should publish the amounts notified by the Member States concerned pursuant to Articles 2 and 3 of Regulation (EC) No 555/2008. (5) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The amounts transferred from the national support programmes to the Single Payment Scheme in respect of the 2010-2013 financial years are as set out in the Annex to this Decision. Article 2 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the Grand Duchy of Luxembourg, the Republic of Malta and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 14 October 2010. For the Commission Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 170, 30.6.2008, p. 1. ANNEX The amounts transferred from the national support programmes in the wine sector to the Single Payment Scheme (2010-2013 financial years) (EUR 1000) Budget year 2010 2011 2012 2013 Bulgaria Czech Republic Germany Greece 13 000 13 000 16 000 16 000 Spain 19 507 142 749 142 749 142 749 France Italy Cyprus Lithuania Luxembourg 467 485 595 587 Hungary Malta 318 329 407 401 Austria Portugal Romania Slovenia Slovakia United Kingdom 61 67 124 120